DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., p. 10, lines 10-11, the buried oxide layer is not in direct contact with the gate dielectric) are not recited in the rejected claim(s) and/or amended claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the rejection is maintained.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The title of the invention “HIGH VOLTAGE SEMICONDUCTOR DEVICE INCLUDING BURIED OXIDE LAYER AND METHOD FOR FORMING THE SAME” is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 14, 15, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi US 5,554,546 in view of Chen et al. US 2013/0320483.
	Regarding claim 12, Malhi discloses a method for forming a semiconductor device, comprising: 
providing a substrate 10; a buried oxide layer 12; forming a gate dielectric layer 26 on the substrate and directly covering the buried oxide layer 12; and 
forming a gate structure 46, 48 on the gate dielectric layer 26 and overlapping the buried oxide layer 12.	Malhi does not disclose performing an oxygen implantation process to form an oxygen-rich layer in the substrate and near a surface of the substrate; 
performing a rapid thermal process to convert the oxygen-rich layer into a buried oxide layer; and forming a gate dielectric layer covering the buried oxide layer.
Chen et al. teaches a method of forming a semiconductor-on-insulator substrate with a buried oxide. The steps include performing an oxygen implantation process to form an oxygen-rich layer 14’ in a substrate 10 and near a surface of the substrate 10 Fig. 6 [0014]; and performing a rapid thermal process to convert the oxygen-rich layer into a buried oxide layer [0015].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Chen et al. in the method of forming the semiconductor of Malhi. The motivation is to reduce the thickness of the top semiconductor layer in order to provide full depletion of the channel, thereby enhancing the electrical control of the channel by the gate electrode and reducing the leakage current in a FET as taught by Chen et al. [0003].
Regarding claim 13, Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Chen et al. [0014] teaches wherein the oxygen implantation process comprises implanting oxygen-containing species into the substrate to form the oxygen-rich layer, wherein the oxygen-containing species comprises at least one of oxygen atoms, oxygen ions, oxygen radicals, oxygen molecules, and oxygen containing compounds.
Regarding claim 14,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 13. Chen et al. [0043] does not teach wherein a concentration of the oxygen-containing species is between 1E15 atoms/cm3 and 1E16 atoms/cm3. However, Chen et al. establishes a relationship between the concentration of oxygen ions and the implanted region containing the oxygen ions. This demonstrates that to achieve a certain thickness of the buried oxide layer by varying the concentration of the oxygen ions from which a range of values of the parameters of the method would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the oxygen ions in order to achieve a thickness of the buried oxide layer to improve the semiconductor device performance thereof and optimize the concentration ranging between 1E15 atoms/cm3 and 1E16 atoms/cm3 as a “result effective variable”, and arrive at the recited limitation.
Regarding claim 15,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Chen et al. [0041] teaches wherein an implantation energy of the oxygen-containing species is between 10 keV and 30 keV, e.g. 15 keV to less than 40 keV.
Regarding claim 16,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Chen et al. [0048] teaches wherein the rapid thermal process is performed in an inert gas ambient.
Regarding claim 17,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Chen et al. [0047] teaches wherein a processing temperature of the rapid thermal process is less than 1250 ° C. Chen et al. does not teach a processing temperature between 850° C and 1050° C, and a processing time of the rapid thermal process is between 1 minute and 5 minutes. 
However, Chen et al. establishes a relationship between the anneal and the conversion of implanted oxygen ions into buried oxide layer. This demonstrates that to achieve the buried oxide layer by varying the annealing of the oxygen ions from which a range of values of the parameters (i.e. temperature and time) of the method would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters such as temperature and time of the annealing of the oxygen ions in order to achieve a buried oxide layer to improve the semiconductor device performance thereof and optimize the processing temperature between 850° C and 1050° C, and a processing time of the rapid thermal process is between 1 minute and 5 minutes as a “result effective variable”, and arrive at the recited limitation.
Regarding claim 19,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Malhi Fig. 6 teaches further comprising: forming a source region 34, 36 and a drain region 30, 32 in the substrate at two sides of the gate structure 46, 48; and forming a drift region 14, 16 in the substrate 10  and between the gate structure and the drain region, wherein a lower edge of the drift region 14, 16  is lower than a lower edge of the buried oxide layer 12.
Regarding claim 20, Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12. Malhi teaches wherein the gate structure 46, 48 overlaps a boundary between the buried oxide layer 12 and the substrate 10.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi and Chen et al. as applied to claim 12 above, and further in view of Chen US 6,593,182.
Regarding claim 18,  Malhi in view of Chen et al. teaches the method for forming a semiconductor device according to claim 12.  Malhi in view of Chen et al. does not teach wherein the gate dielectric layer is formed by performing a thermal oxidation process in an oxygen ambient. Chen ‘182 teaches performing a thermal oxidation process to form gate oxide 460 in an oxygen doped region 430.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Chen ‘182 in the method of forming the semiconductor of Malhi and Chen et al. The motivation is to use a well-known oxidation process to form an oxide layer in a semiconductor device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898